Exhibit 10.3



Cendant Corporation
Officer Personal Financial Services Policy


Introduction and Objectives


Cendant provides Personal Financial Services perquisites to designated
executives of the Corporation through an arrangement with AYCO. Such services
generally include tax preparation and planning, financial planning, estate
planning and other related financial services, and including legal services
relating solely to financial and estate planning. The extent and level of
services to be provided under this program, and the terms and conditions of the
program, are established solely by the Corporation as may change at any time
without notice to participants. The purposes of this program are (i) to provide
designated executives with assistance managing their Corporation employee
benefits and compensation programs and (ii) to assist designated executives with
personal financial planning, in each case in order to alleviate the time burdens
and inconvenience associated with these activities so that the executives may
focus incremental time and energy, without personal distractions, on Corporation
business matters.


Recognizing that certain executives are more likely to have personal financial
situations with greater complexity, and are also more likely to have existing
financial plans and personal financial advisors other than AYCO, the Corporation
has determined to provide flexibility to its participating officers in selecting
their financial advisor under this program, so long as the aggregate cost to the
Corporation for the provision of personal financial services benefits is not
increased.


Selection of Advisors; Reimbursement of Expenses


Under this program, eligible senior level executives may elect not to engage
AYCO for personal financial planning and instead engage any other person or
entity to provide the covered services (“Alternative Advisor”). Executives may
only engage Deloitte & Touche or one of its affiliates as an Alternative Advisor
(and seek reimbursement under this program) with the approval of the
Corporation’s Audit Committee. Executives may not engage their family members or
their spouses’ family members (or any person who may have an actual or apparent
conflict of interest in respect of the Corporation or its affiliates) to serve
as an Alternative Advisor. Any executive engaging an Alternative Advisor should
notify Mr. Pictroski as promptly as possible for approval.


Eligibility


Effective for calendar year 2004, actively employed senior level executives
designated by the Corporation as “Senior Executive Leadership 1” or “SEL1” are
eligible to designate Alternative Advisors under this policy. Generally, SEL1
executives are described as direct reports to the Chairman and Chief Executive
Officer of the Corporation. Effective at such time to be determined by Cendant
senior management, actively employed executives designated by the Corporation as
Senior Executive Leadership 2 (SEL2) or



       

--------------------------------------------------------------------------------

 

 
Executive Leadership (EL) are eligible to designate Alternative Advisors under
this policy. Nothing contained in this policy document is intended to cause any
person to become eligible for financial planning perquisites under the
Corporation’s program. Determinations of eligibility for financial planning
perquisites are made by the Corporation in its sole discretion and are
communicated to the Corporation’s Compensation Committee. This policy document
only applies to the use of Alternative Advisors for persons already determined
by the Corporation to be eligible to receive financial planning benefits, and
does not apply to all terms and conditions of the program. Cendant has at all
times retained the sole discretion to terminate the financial services program
and the other program benefits set forth hereunder for all participants and any
participant, at any time.


Eligible Reimbursable Expenses


This program will reimburse eligible executives for fees paid to an Alternative
Advisor. Maximum fiscal year reimbursement is $10,000 for SEL1 (effective 2004
and later years). Maximum fiscal year reimbursement is $8,000 for SEL2 and EL
(effective 2005 and later years). To the extent reimbursement of incurred
expenses constitutes taxable income, the Corporation in its sole discretion may
provide the executive with an additional full or partial tax gross up payment.
For 2004 and 2005, such gross up payment is approved in full. The Corporation’s
President is authorized to make any such determinations regarding the provision
of tax gross up payments; provided, that no such gross up payment may exceed
$10,000 for SEL1 and, upon determination of eligibility for Alternative
Advisors, $6,000 for SEL2 and EL. Additional annual limits on executive officer
perquisites may also apply and may limit the amount of reimbursement paid to
executives under this program. All requests for reimbursement must be include
detailed invoices prepared by the Alternative Advisor. Any executive engaging an
Alternative Advisor must submit for reimbursement all eligible and reimbursable
expenses under the program to the Corporation’s Senior Vice President of
Compensation, by no later than December 15th the applicable fiscal year (or such
other appropriate deadline set by such officer).


Income Treatment


Reimbursements to executives under this program may be characterized as wages
and imputed as income subject to and in accordance with applicable law. To the
extent the Corporation determines that reimbursement of incurred expenses
constitutes taxable income, the Corporation in its sole discretion may provide
the executive with an additional full or partial tax gross up payment as
discussed above.


Administration


Program is administered and interpreted by the Corporation’s Enterprise
Compensation Department.
